Battue, J. I. J. Bagley, as administrator of M. B. Rhea, deceased, recovered a judgment against W. F. Plennessee, sued out an execution thereon, and caused the sheriff, to whom it was directed, to levy the same upon certain lands of the defendant. The lands were sold to satisfy the execution on the 12th day of December, 1900. W. E. Beloate caused the sheriff to convey the lands to him. Mose Hennessee brought this suit against Beloate, alleging that he, plaintiff, purchased the lands at such sale, and that the defendant by false misrepresentations and statements caused the sheriff to convey the same to him, and asked that the defendant be declared holding the title to the lands in trust for the plaintiff, and for other proper relief. The evidence adduced at the hearing of this cause shows that the defendant purchased the lands at the sale under execution for another. He does not claim to have purchased for himself, or to have paid the purchase price with his own money, but he says he purchased for Mrs. Hennessee, the wife of W. F. Hennessee, and paid for the same with money furnished by her husband. Other witnesses testify that he purchased for Mose Hennessee, the son of W. F. Hennessee. The court found from the evidence adduced at the hearing of the cause that he purchased for plaintiff pursuant to an agreement with him, and paid the amount bid with money furnished by Mose for that purpose, and decreed that Beloate, the defendant, be divested of the title to the lands, and that the same be vested in the plaintiff; and the defendant appealed. The preponderance of the evidence heard by the court clearly and satisfactorily sustains its findings. The lands were purchased for the appellee; and he paid the purchase money; and upon every principle of equity governing such cases he is entitled to the lands. Grayson v. Bowlin, 70 Ark. 145; Camden v. Bennett, 64 Ark. 155; Humphreys v. Butler, 51 Ark. 351; Ferguson v. Williamson, 20 Ark. 272; Underhill v. Howard, 20 Ark. 663; Watson v. Murray, 54 Ark. 499. Decree affirmed.